DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schintgen et al. (4,721,116)
Schintgen discloses the following claimed limitations:
Claim 1: A medical forceps instrument (Fig. 1) comprising: a tool (Fig. 1) that comprises two branches (3, 4) configured to grasp biological tissue between said branches (Fig. 1 and Col. 3 Lines 59-67); a hinge (7) that supports at least one of the branches (3, 4) so as to be pivotally movable about a hinge axis (7) to allow the at least one branch to be moved toward or away from the other branch (Fig. 1 and Col. 3 Lines 20-35); a tissue abutment (5) that is movably 
Claim 2: Wherein both branches (3, 4) are supported so as to be movable toward each other and away from each other (Fig. 1 and Col. 3 Lines 20-35).
Claim 3: Wherein the tissue abutment is supported so as to be linearly movable (Fig. 1 and Col. 3 Lines 20-25).
Claim 5: Wherein the tissue abutment surface has a transverse dimension (Fig. 1) measured in a direction parallel to the hinge axis (Fig. 1), said transverse dimension being smaller than a width of one of the branches measured in a direction parallel to the hinge axis (Fig. 1).
Claim 9: Wherein the gearing arrangement is configured such that the tissue abutment performs an escape movement in a direction toward the hinge during a closing movement of the branches (Fig. 1, Col. 3 Lines 20-35, and Col. 3 Lines 60-67).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goble et al. (5,496,317) in view of Klieman et al. (5,582,617).
Goble discloses the following claimed limitations:
Claim 1: A medical forceps instrument (Figs. 1- 3), comprising: a tool that comprises two branches (12a,12b )(Figs. 1-3) configured to grasp biological tissue between said branches (12a,12b), a hinge (12f) (Figs. 1-3) that supports at least one of the branches (12a,12b) so as to be pivotally movable about a hinge axis to allow the at least one branch (12a,12b) to be moved toward or away from the other branch (12a,12b), and a tissue abutment (16) (Figs. 1-3) that is movably arranged on the hinge (12f) and has a tissue abutment surface (16h) (Figs. 1-3).
Claim 2: Wherein both branches (12a,12b) are supported so as to be movable toward each other and away from each other (Figs. 1-3).
Claim 3: Wherein the tissue abutment (16) is supported so as to be linearly movable (element 16 is moved linearly to guide the hinge projections 12f within the slots of tissue abutment surface 16h to allow for the branches 12a,12b to be moved toward and away from each other - Figs. 1-3).
Claim 4: Wherein the tissue abutment surface (16h) is configured as a blunt distal end of the tissue abutment (16) (Figs. 1-3; element 16h has a blunt shape).
Claim 5: Wherein the tissue abutment surface (16h) has a transverse dimension to be measured in a direction parallel to the hinge axis (shown in annotated Fig. 9 below), said transverse dimension being smaller than a width of one of the branches measured in a direction parallel to 
Claim 6: Wherein the tissue abutment is configured as a slider element (16s) and the tissue abutment surface (16h) includes a projection (distal end of 16h) having a width measured in a direction parallel to the hinge axis that is greater than a width of a remainder of the slider element (Fig. 1).
Claim 10: Wherein the two branches (12a,12b) are provided with electrodes or are configured as electrodes to which an electrical voltage is applied (column 5, lines 14-34 & column 7, lines 41-50).
Goble teaches all the limitations discussed above, however Goble is silent with regards to the actuation mechanism having a gearing arrangement as claimed.
Klieman discloses another well-known medical forceps comprising a tool (8) that comprises two branches (160, 162) configured to grasp biological tissue between said branches (Fig. 21-22c and Abstract); a hinge (164) that supports at least one of the branches (Fig. 21-22b) so as to be pivotally movable about a hinge axis to allow the at least one branch to be moved toward or away from the other branch (Fig. 21-22b); wherein an actuating arrangement (combination of 206, 202, 168, and 166) is connected to the at least one pivotally movable via a gearing arrangement (168) (Fig. 21-22d); wherein the gearing arrangement is a connecting link gear (Fig. 21-22b). 

Klieman further discloses a variety of actuation arrangements as seen in Fig. 2a-b and 19-28d including the actuation mechanism found in Goble; Klieman discloses that these arrangements for the actuation mechanism are well known equivalents in the art.  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the actuation arrangement of Goble to have an gearing arrangement, as taught by Klieman, since it has been held that a simple substitution of one known element for another will yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  
Response to Arguments
Applicant’s arguments filed 4/26/21 have been considered but are moot in view of the new grounds of rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teach medical forceps with different actuation mechanisms and abutment members which alone or in combination teach the claimed limitations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771